Title: To George Washington from Hannah Cockle, 18 May 1789
From: Cockle, Hannah
To: Washington, George



New York 18th May 1789

The Memorial & Petition of Hannah Cockle of the City of New York, Widow respectfully Sheweth
That in the month of October one Thousand Seven Hundred & Seventy five her your Memoralist Husband departed this Life & left her with five Small children the Eldest of which not S⟨mutilated⟩ years—That in that disagreeable Situation She

your Memoralist was left destitute & at the Commencement of the late Unhappy War She being a lone woman & intimidated as w⟨ere⟩ others at the approach of an Enemy, She your Memoralist ⟨was⟩ advised to leave her Natural home & Seek for Shelter in an Unknown Country. That from thence your Memoralist moved to E[lizabeth] Town in New Jersey, where She your Memoralist resided but a Small time Owing to the British taken possession of Statin Island that rendered her your Memoralist Situation as well as others dangerous, That some short time after your Memoralist was again Subjected to move, That from thence She your Memoralist removed to Bounbrook & there your Memoralist Considered herself perfectly Safe, That Soon After your Memoralist Expectations were blasted Owing to the British taken possession of Brunswick, where, she your Memoralist was again disagreeably Situated Owing to the frequent depredations they Committed, That during her Stay there & while the soldiers called the Backwood boys lay there the whole Army came out to Brunswick Early on a Sunday morning & took the great⟨mutilated⟩ of the Troops, That the Soldiers Stripped her of all most every thing She your Memoralist had as well as the other familys.
That on this occasion the Inhabitants became Intimidated & Soon After moved away except one family who remained there with herself for Some time, That Some time after a Gentleman by the name of Col. Neilson belonging to the Virginia Troops, who She your Memoralist had render’d many Services as well as to the other officers of that Core kindly provided a place for her & assisted her in moving in return for the many acts of kindness they recd as well as the Soldiers whom your Memoralist was ever happy in Serving, That after Continuing out of the lines untill She lost allmost every thing She had, she your Memoralist made application to come to New York & at length obtained permission, That on your Memoralist arrival here she found her house in possession of the British & had been occupied as a store for provisions, but was then in possession of a tenant, the rent of which was paid to the Vestry, that She your Memoralist was obliged ⟨to⟩ hire a part & for which She paid him the rent, That after a Vessel ⟨mutilated⟩ aday for near Six months to the Commodant’s Office & ⟨mutilated⟩ objected to the

Insults of every low minded fellow she at last ⟨mutilated⟩tamed her house.
That Soon after the peace took place, every body being distress’d, persons to whom her your Memoralist Husbands Estate being Indebted to, presented their Accts for payment & her your Memoralist Estate having been much impaired by the war that some of the persons to whome the Executors had lent money to on bond soon after your Memoralist Husbands decease have become Insolvent, that the Estate being in this predicament the house was Obliged to be Sold for the discharge of these Debts.
That your Memoralist being thus Situated She has been advised by her friends to proceed in this way, hoping that your Excellency will be pleased to take into Consideration her your Memoralist Situation, the Object She has in View is, having been informed that there are a Number of Offices to be instituted & that it will lay in your Excellencys heart, to give Employment thereto & as She your Memoralist has a son that she would be very happy if he could obtain such Employment he having also been regularly bred to the Mercantile Profession & whom would be a Support to her & her three daughters if he could obtain it, with the Small moneys that are recd of the Estate, That She your Memoralist humbly begs he may be takin notice off, among the many Employments that are to take place, She your Memoralist further assures your Excelly that had it not been for the late Unhappy tumults in this Country & the many disasters She has met with, She would not at this time trouble his Excellency, but if there is a ⟨mutilated⟩ kind of Employment Whereby her Son may be of u⟨se⟩ to himself & his Country, She humbly begs that he ⟨mutilated⟩ be Entitled from his Excellency to have Some claim ⟨mutilated⟩ notice—And your Memoralist as in du⟨ty⟩ bound will ever pray

Hannah Cockle

